UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:11/30 Date of reporting period: 02/28/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2011(Unaudited) DWS Large Cap Value Fund Shares Value ($) Common Stocks 94.2% Consumer Discretionary 7.8% Distributors 2.1% Genuine Parts Co. (a) Diversified Consumer Services 1.7% H&R Block, Inc. (a) Hotels Restaurants & Leisure 1.5% Carnival Corp. (Units) Media 1.6% News Corp. "A" Specialty Retail 0.9% Best Buy Co., Inc. (a) Consumer Staples 11.0% Beverages 1.2% PepsiCo, Inc. Food & Staples Retailing 2.8% CVS Caremark Corp. Kroger Co. Food Products 2.8% General Mills, Inc. Kellogg Co. Mead Johnson Nutrition Co. Tobacco 4.2% Altria Group, Inc. Philip Morris International, Inc. Energy 13.6% Energy Equipment & Services 3.2% Noble Corp. (a) Transocean Ltd.* (a) Oil, Gas & Consumable Fuels 10.4% Canadian Natural Resources Ltd. (a) Chevron Corp. ConocoPhillips Marathon Oil Corp. Nexen, Inc. (a) Suncor Energy, Inc. (a) Financials 12.8% Diversified Financial Services 1.7% JPMorgan Chase & Co. Insurance 11.1% Assurant, Inc. Fidelity National Financial, Inc. "A" HCC Insurance Holdings, Inc. Lincoln National Corp. MetLife, Inc. PartnerRe Ltd. Prudential Financial, Inc. Transatlantic Holdings, Inc. Health Care 13.1% Biotechnology 1.4% Gilead Sciences, Inc.* Health Care Equipment & Supplies 3.0% Baxter International, Inc. Becton, Dickinson & Co. Health Care Providers & Services 3.3% McKesson Corp. WellPoint, Inc.* Life Sciences Tools & Services 1.1% Thermo Fisher Scientific, Inc.* Pharmaceuticals 4.3% Johnson & Johnson Merck & Co., Inc. Teva Pharmaceutical Industries Ltd. (ADR) Industrials 5.4% Aerospace & Defense 3.9% Northrop Grumman Corp. (a) Raytheon Co. (a) United Technologies Corp. Machinery 1.5% Dover Corp. (a) Information Technology 8.1% Communications Equipment 2.1% Brocade Communications Systems, Inc.* Cisco Systems, Inc.* Computers & Peripherals 1.4% Hewlett-Packard Co. Lexmark International, Inc. "A"* (a) IT Services 1.2% Automatic Data Processing, Inc. Semiconductors & Semiconductor Equipment 1.7% Intel Corp. Software 1.7% Microsoft Corp. Materials 5.0% Chemicals 3.3% Air Products & Chemicals, Inc. Praxair, Inc. (a) Containers & Packaging 1.7% Sonoco Products Co. Telecommunication Services 7.5% Diversified Telecommunication Services 6.0% AT&T, Inc. BCE, Inc. CenturyLink, Inc. (a) Verizon Communications, Inc. Wireless Telecommunication Services 1.5% Vodafone Group PLC (ADR) Utilities 9.9% Electric Utilities 8.1% American Electric Power Co., Inc. Duke Energy Corp. (a) Entergy Corp. Exelon Corp. (a) FirstEnergy Corp. (a) Southern Co. Multi-Utilities 1.8% PG&E Corp. Total Common Stocks (Cost $1,407,326,668) Securities Lending Collateral 14.9% Daily Assets Fund Institutional, 0.23% (b) (c) (Cost $268,456,620) Cash Equivalents 5.0% Central Cash Management Fund, 0.17% (b) (Cost $89,658,650) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,765,441,938) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,784,119,054.At February 28, 2011, net unrealized appreciation for all securities based on tax cost was $267,990,465.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $330,395,352 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $62,404,887. (a) All or a portion of these securities were on loan. The value of all securities loaned at February 28, 2011 amounted to $266,027,905 which is 14.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2011 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
